DETAILED ACTION
NEW REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 32 — 35, 40, 45 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) as evidenced by Hahm (U.S. Patent No. 5,256,359).
With regard to Claims 32 and 45, Horan et al disclose a collapsible tube
container (column 1, lines 7 — 15) and a side wall formed from a multi — layer polymeric
material (comprising EVOH; column 17, lines 39 — 41) coextruded by any coextrusion process
(column 14, lines 60 — 62) and a side wall having a longitudinal joint (joining edge portions;
column 5, lines 25 — 29); the material has a thickness of between 150 and 350 microns, because
a thickness of 11 mils is disclosed (column 11, lines 1 — 20 ). Horan et al do not disclose that
the material having the disclosed thickness is produced as a blown film. However, Horan et al
disclose production as a blown film as a coextrusion process (sheet structure blown coextruded; column 17, lines 46 — 49). It would have been obvious for one of ordinary skill in the art to
provide production of a film having the disclosed thickness as a blown film, as Horan et al
disclose that production as a blown film is a coextrusion process, and Hahm discloses that blown films have a balanced molecular orientation profile (balanced orientation; column 4, lines 29 — 38). The film is blown by itself (column 17, lines 46 — 49), therefore no subsequent lamination step is disclosed.
With regard to Claim 33, the material comprises EVOH, as stated above, therefore a
barrier layer (aluminum; column 3, lines 41 — 46).
With regard to Claims 34 — 35, the material therefore comprises up to twenty layers.
With regard to Claim 40, a thickness of substantially 250 microns is therefore disclosed.
With regard to Claims 55 and 64, it therefore would have been obvious to provide a substantially similar or balanced molecular orientation profile, or a balanced molecular orientation profile would have been obvious to one of ordinary skill in the art.

3.	Claims 36 — 37, 39, and 41 — 42 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Labbe et al (U.S.
Patent Application Publication 2007/0026174 A1).
Horan et al disclose a tube as discussed above. With regard to Claims 36 — 37, 39 and 41
— 42, Horan et al fail to disclose a layer of MDPE being substantially 30 microns thick, a layer of HPDE being substantially 20 microns thick, a further layer of HDPE being substantially 55
microns thick, the layer of LDPE being substantially 20 microns, a tie layer being substantially
12.5 microns thick, a barrier layer being substantially 15 microns thick, a further tie layer being
substantially 12.5 microns thick, a further layer of HDPE being substantially 25 microns thick,
and a further layer of MDPE being substantially 60 microns thick.
Labbe et al teach a tube container (paragraph 0015) comprising layers including MDPE
and LDPE (paragraph 0020) for the purpose of obtaining a container comprising a dessicant

It therefore would have been obvious for one of ordinary skill in the art to provide for
layers including MDPE and LDPE in order to obtain a container comprising a dessicant as taught
by Labbe et al, and to select an ordering and thickness of the layers depending on the desired
sealability and barrier of the end product.

4. 	Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Horan et al (U.S.
Patent No. 6,383,589 B1) in view of Pasbrig et al (U.S. Patent Application Publication
2008/0311327 A1).
Horan et al discloss a tube as discussed above. Horan et al fail to disclose a layer of
LMDPE, a layer of HPDE, a tie layer, a barrier layer, a further tie layer, a further layer of HDPE,
and a further layer of LMDPE.
Pasbrig et al teach a tube container (paragraph 0014) comprising layers including MDPE
and LDPE (paragraph 0021) for the purpose of obtaining a container that is watertight (paragraph
0014).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
layer of LMDPE, a layer of HPDE, a tie layer, a barrier layer, a further tie layer, a further layer
of HDPE, and a further layer of LMDPE, in order to obtain a container that is watertight as
taught by Pasbrig et al.

5. 	Claims 43 — 44, 63  and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Blatz (U.S. Patent No. 4,952,628).
an et al discloses a container as discussed above. With regard to Claims 43 — 44, 63 and 65, Horan et al fails to disclose a barrier layer comprising EVOH, APA and mica.
Blatz teaches a container (column 30, line 50) comprising a barrier layer comprising
EVOH, APA and talc (column 2, lines 10 — 30) and mica (column 5, line 40) for the purpose of
obtaining eliminating the need for a moisture barrier (column 6, lines 46 — 56).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
barrier layer comprising EVOH, APA and mica in order to eliminate the need for a moisture
barrier as taught by Blatz.

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated January 25, 2022, that the amended claims exclude calcium carbonate.
However, the phrase ‘polymeric material’ includes any material, so long as the material comprises a polymer.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782